Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/3/2022 has been considered by the Examiner.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 7-15 have been cancelled.
				COMMENTS
Claims 7-15 were directed to an invention non-elected without traverse.
Allowable Subject Matter
Applicant’s amendments filed 63/2022 render claims 1-6 allowable over the cited prior art.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645